                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ABDIRAHMAN NUR,

      Plaintiff,                                         Case No. 19-cv-10102
                                                         Hon. Matthew F. Leitman
v.

LAWRENCE W. STEWART, et al.,

     Defendants.
______________________________________________________________________/

      ORDER ON PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT
      RELEASE, FOR ENTRY OF JUDGMENT AGAINST DEFENDANTS
        AND FOR AN ORDER APPOINTING A RECEIVER (ECF #26)

      This matter having come to be heard on Motion of the Plaintiff to Enforce

Settlement Release, for Entry of Judgment against Defendants and for an Order

Appointing a Receiver to manage the assets of Fill Good Dental Center, PLLC and Fill

Good Dental Care PC and the parties having an opportunity to reach an agreement and

said agreement being placed on the record,

      IT IS HEREBY ORDERED and adjudged as follows:

             The Defendants shall pay the sum of Eighteen Thousand Eighty Five

      Dollars and Forty Nine Cents ($18,085.49) plus the sum of Four Thousand Three

      Hundred ($4,300.00) Dollars which represents the attorney fees, the total amount

      of Twenty Two Thousand Three Hundred Forty Five Dollars and Forty Nine

      Cents ($22,345.49) as follows:

             A. Payment of Six Thousand ($6,000.00) Dollars on or before March 5,

                   2020;
             B. Ten Thousand ($10,000.00) Dollars on or before May 4, 2020

             C. The balance being payable on or before July 4, 2020.

      IT IS FURTHER ORDERED and adjudged that if the Defendants shall fail to

abide by the terms and conditions of the payment schedule set forth above, then in that

event, the Court shall have the authority to appoint a Receiver over the Defendants

practice by application to this Court by Plaintiff with all fees for said Receiver to be paid

by the Defendants.

      IT IS FURTHER ORDERED that in the event that the Defendants shall satisfy

the payment schedule set forth above, an Order shall be entered by the Court dismissing

this matter with prejudice and without costs to either party.


Stipulated as to substance and form:

/s/ Paul Molenda (with permission)
Paul Molenda
Attorney for Defendants
Molenda Law Group
332 S. Michigan, Ste. 1032-M205
Chicago, IL 60604
(312) 205-7209
michlawcenter@gmail.com


/s/ A.Stuart Tompkins
A.Stuart Tompkins
Attorney for Plaintiff
Sullivan, Ward, Patton, Gleeson & Felty, P.C.
P.O. Box 222
Southfield, MI 48037-0222
(248) 746-0700
stompkins@sullivanwardlaw.com
